Exhibit 10.2

SERIAL NUMBER: XXXXXXX

CELSION CORPORATION

2004 STOCK INCENTIVE PLAN

STOCK OPTION GRANT AGREEMENT

THIS GRANT AGREEMENT (this “Agreement”) is made and entered into as of the day
of                     , by and between CELSION CORPORATION (the “Corporation”),
a Delaware corporation, and                     , an individual employed by or
performing services for the Corporation (“Grantee”).

ARTICLE 1

GRANT OF OPTION

Section 1.1 Grant of Options. Subject to the provisions of this Agreement, and
pursuant to the provisions of the Celsion Corporation 2004 Stock Incentive Plan
(the “Plan”), the Corporation hereby grants to Grantee, as of the Grant Date
specified in Attachment A, a Stock Option (the “Option”) of the type stated in
Attachment A to purchase all or any part of the number and class of shares of
Common Stock set forth on Attachment A (“Shares”) at the exercise price per
share (“Option Price”) set forth in Attachment A.

Section 1.2 Term of Options. Subject to earlier termination in accordance with
the remaining provisions of this Agreement, the Plan or otherwise, any
unexercised portion of the Option shall expire at 5:00 p.m. Columbia, Maryland
time on the expiration date specified in Attachment A. In no event will the
Option expire later than the day prior to the tenth (10th) anniversary of the
grant date (the “Grant Date”) set forth in Attachment A.

ARTICLE 2

VESTING

Section 2.1 Vesting Schedule. Subject to earlier termination or acceleration in
accordance with the remaining provisions of this Agreement, the Plan or
otherwise, the Option will vest on the dates (each, a “Vesting Date”), and with
respect to the number of Shares, specified in Attachment A, provided that the
Shares subject to vesting on a particular Vesting Date shall so vest only if
Grantee shall have been in the continuous employ of or affiliation (as a
consultant or director) with the Corporation from the Grant Date through such
Vesting Date.

Section 2.2 Acceleration Upon Change of Control. Notwithstanding any language to
the contrary contained herein, if this Agreement is in effect at the time of the
occurrence of a “Change of Control” event, all Options granted hereunder not
then vested shall automatically fully vest and become immediately exercisable
simultaneously with the occurrence of such Change of Control event. For purposes
of this Agreement, “Change of Control” event, means (A) if any Person, or
combination of Persons (as hereinafter defined), or any affiliate of any of the
above, is or becomes the “beneficial owner” (as defined in Rule l3d-3
promulgated under the Securities Exchange Act of 1934) directly or indirectly,
of securities of the Corporation representing twenty-five percent (25%) or more
of the total number of



--------------------------------------------------------------------------------

outstanding shares of common stock of the Corporation; (B) if individuals who,
on the date of this Agreement, constitute the Board (the “Incumbent Directors”)
cease, for any reason, to constitute at least a majority thereof, provided that
any new director whose election was approved by a vote of at least seventy-five
percent (75%) of the Incumbent Directors (or directors theretofore approved by
the Incumbent Directors) shall be treated as an Incumbent Director; or (C) the
Corporation sells substantially all of its assets to a purchaser other than a
subsidiary. For purposes hereof, “person” shall mean any individual,
partnership, joint venture, association, trust, or other entity, including a
“group” deemed to be so for purposes of Section 3(d)(3) of the Securities
Exchange Act of 1934.

ARTICLE 3

EXERCISE OF OPTION

Section 3.1 Exercisability of Option. No portion of the Option granted to
Grantee shall be exercisable by Grantee prior to the time such portion of the
Option has vested.

Section 3.2 Manner of Exercise. The vested portion of the Option may be
exercised, in whole or in part, at any time or from time to time, by delivering
written notice to the Compensation Committee of the Board of Directors or such
committee or the whole Board of Directors as may be discharging the duties
normally assigned to a compensation committee (the “Committee”) in the form
attached hereto as Attachment B or in such other form as the Committee may
prescribe from time to time. Such notice shall specify the number of Shares
subject to the Option as to which the Option is being exercised, and shall be
accompanied by full payment of the Option Price of the Shares as to which the
Option is being exercised. Payment of the Option Price shall be made in cash (or
cash equivalents acceptable to the Committee in the Committee’s discretion). In
the Committee’s sole and absolute discretion, the Committee may authorize
payment of the Option Price to be made, in whole or in part, by such other means
as the Committee may prescribe. The Option may be exercised only in multiples of
whole Shares and no partial Shares, or scrip in lieu thereof, shall be issued.

Section 3.3 Issuance of Shares and Payment of Cash upon Exercise. Upon exercise
of the Option, in whole or in part, in accordance with the terms of this
Agreement and upon payment of the Option Price for the Shares as to which the
Option is exercised, the Corporation shall issue to Grantee or, in the event of
Grantee’s death, to Grantee’s executor, personal representative or the person to
whom the Option shall have been transferred by will or the laws of descent and
distribution, as the case may be, the number of Shares so paid for, in the form
of fully paid and non-assessable Shares. The stock certificates for any Shares
issued hereunder shall, if such Shares are not registered or an exemption from
registration is not available under applicable federal and state law, bear a
legend restricting transferability of such shares.

ARTICLE 4

TERMINATION OF EMPLOYMENT

Section 4.1 Unvested Portion. Subject to earlier termination in accordance with
the remaining provisions of this Agreement, the Plan or otherwise, the unvested
portion of the Option shall terminate upon termination of Grantee’s employment
by or affiliation (as a consultant or director) with the Corporation for any
reason.

Section 4.2 Vested Portion Upon Termination of Employment or Affiliation for
Reason Other Than Death or Disability. Subject to earlier termination in
accordance with the terms of this Agreement, the Plan or otherwise, and to the
terms of any other controlling agreement extending the time for exercise, any
vested but unexercised portion of the Option shall terminate (i) immediately
upon termination of Grantee’s employment by or affiliation (as a consultant or
director) with the Corporation by resignation or for “cause” or (ii) ninety
(90) days after termination of Grantee’s employment by or affiliation (as a
consultant or director) with the Corporation for any other reason except the
Grantee’s death or Disability. If Grantee is a party to a written employment
agreement with the Corporation which contains a definition of “cause”,
“termination for cause” or any other similar term or phrase, determination of



--------------------------------------------------------------------------------

whether Grantee is terminated for “cause” pursuant to this Section 4.2 shall be
determined according to the terms of and in a manner consistent with the
provisions of such written employment agreement. If Grantee is not party to such
a written employment agreement with the Corporation, then for purposes of this
Section 4.2, “cause” shall mean (a) the failure by the Grantee to perform his or
her duties as assigned by the Corporation in a reasonable manner; (b) any act by
the Grantee of dishonesty or bad faith with respect to the Corporation; or
(c) the commission by the Grantee of any act, misdemeanor, or crime reflecting
unfavorably upon Grantee or the Corporation. The good faith determination by the
Committee of whether the Grantee’s employment was terminated by the Corporation
for “cause” shall be final and binding for all purposes.

Section 4.3 Vested Portion Upon Grantee’s Death. Subject to earlier termination
in accordance with the terms of this Agreement, the Plan or otherwise, and to
the terms of any other controlling agreement extending the time for exercise,
upon Grantee’s death Grantee’s executor, personal representative or the person
to whom the Option shall have been transferred by will or the laws of descent
and distribution (Grantee’s “Representative”), as the case may be, may exercise
all or any part of the vested portion of the Option, at any time or from time to
time during the period of twelve (12) months after the date Grantee dies, or, if
shorter, the remainder of the term of the Option as provided herein.

Section 4.4 Vested Portion Upon Termination of Employment or Affiliation by
Reason of Disability. Subject to earlier termination in accordance with the
terms of this Agreement, the Plan or otherwise, and to the terms of any other
controlling agreement extending the time for exercise, in the event that Grantee
ceases, by reason of Disability, to be an employee of or affiliated (as a
consultant or director) with the Corporation, the vested portion of the Option
may be exercised in whole or in part by the Grantee or the Grantee’s legal
representative or guardian or person legally acting in a similar capacity
(Grantee’s “Guardian”), if any, at any time or from time to time during the
period of twelve (12) months after the date of Disability (determined as
provided below) or, if shorter, the remainder of the term of the Option as
provided herein. For purposes of this Agreement, Disability shall be as defined
in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended and the
rules and regulations thereunder, or any success or statute thereto and the
rules and regulations thereunder (the “Code”), and shall be determined by the
Committee, with its determination on the matter being final and binding for all
purposes.

ARTICLE 5

MISCELLANEOUS

Section 5.1 Non-Guarantee of Employment. Nothing in the Plan or this Agreement
shall be construed as an employment, consulting or similar services contract
between the Corporation (or an affiliate) and Grantee, or as a contractual right
of Grantee to continue as an employee or, consultant to the Corporation (or an
affiliate) or in any similar capacity, or as a limitation of the right of the
Corporation (or an affiliate) to discharge Grantee at any time.

Section 5.2 No Rights of Stockholder. Grantee (or, in the case of death or
disability, Grantee’s Representative or Guardian) shall not have any of the
rights of a stockholder with respect to the Shares that may be issued upon the
exercise of the Option until such Shares have been fully paid for and duly
issued thereto upon the due exercise of the Option.

Section 5.3 Notice of Disqualifying Disposition. If Grantee makes a disposition
(as that term is defined in §424(c) of the Code) of any Shares acquired pursuant
to the exercise of an Incentive Stock Option within two (2) years of the Grant
Date or within one (1) year after the Shares are transferred to Grantee, Grantee
shall notify the Committee of such disposition in writing, setting forth, in
reasonable detail, the terms and circumstances of such disposition.

Section 5.4 Withholding of Taxes. The Corporation or any affiliate shall have
the right to deduct from any compensation or any other payment of any kind
(including withholding the issuance of Shares) due Grantee the amount of any
federal, state or local taxes required by law to be withheld as the result of



--------------------------------------------------------------------------------

the exercise of the Option or the disposition (as that term is defined in
§424(c) of the Code) of Shares acquired pursuant to the exercise of the Option.
In lieu of such deduction, the Committee may require Grantee to make a cash
payment to the Corporation or an affiliate equal to the amount required to be
withheld. If Grantee does not make such payment when requested, the Corporation
may refuse to issue any certificate for Shares until such time, if any, as
arrangements satisfactory to the Committee for such payment have been made.

Section 5.5 Nontransferability of Option. The Option shall be nontransferable
otherwise than by will or the laws of descent and distribution. During the
lifetime of Grantee, the Option may be exercised only by Grantee or, during the
period Grantee is under a legal disability, by Grantee’s Guardian.

Section 5.6 Agreement Subject to Charter and Bylaws. This Agreement is subject
to the Charter and Bylaws of the Corporation, and any applicable Federal or
state laws, rules or regulations, including without limitation, the laws, rules,
and regulations of the State of Delaware.

Section 5.7 Gender and Number. Except as the context otherwise requires, terms
used herein in the singular shall extend to and include the plural, terms used
in the plural shall extend to and include the singular and works used in either
gender or the neuter shall extend to and include each other gender or be
neutral.

Section 5.8 Headings. Captions to and headings of the various provisions hereof
are solely for the convenience of the parties, are not a part of this agreement,
and shall not be used for the interpretation of or determination of the validity
of this Agreement or any term or provision hereof.

Section 5.9 Notices. All notices and other communications made or given pursuant
to the Agreement shall be in writing and shall be sufficiently made or given if
hand delivered, sent by courier or reputable overnight delivery company,
transmitted by facsimile, e-mail or other electronic means (provided that the
party giving such notice or effecting such communication receives confirmation
of transmittal thereof), or mailed by certified mail, addressed to Grantee at
the address or facsimile number contained in the records of the Corporation, or
addressed to the Committee, care of the Corporation for the attention of its
Secretary at its principal office. Any notice or other communication shall be
deemed given on the date of actual delivery, if hand delivered, on the business
day next succeeding the date of dispatch, if sent by courier or delivery company
or if transmitted by facsimile, e-mail or similar electronic means, and on the
third business day following dispatch if mailed.

Section 5.10 Entire Agreement; Modification. The Agreement, including
Attachments A and B hereto, which are incorporated herein by reference and made
a part hereof, together with the Plan and any other agreement that makes
reference hereto or to the Plan contains the entire agreement between the
parties with respect to the subject matter contained herein and may not be
modified, except as provided in the Plan or in a written document signed by each
of the parties hereto.

Section 5.11 Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan, which
is incorporated herein by reference. Unless stated otherwise herein, capitalized
terms in this Agreement shall have the same meaning as defined in the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in the
Agreement or any matters as to which the Agreement is silent, the Plan shall
govern including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to (i) interpret the Plan and Grant
Agreements related thereto, (ii) prescribe, amend and rescind rules and
regulations relating to the Plan, and (iii) make all other determinations deemed
necessary or advisable for the administration of the Plan. The Grantee
acknowledges by signing this Agreement that he or she has received and reviewed
a copy of the Plan.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
above written.

 

ATTEST:      CELSION CORPORATION                                       
                                                                            
     By:                                         
                                                            (SEAL) Name:     
Name:   Anthony P. Deasey Title:      Title:   Executive Vice President and
Chief Operating Officer WITNESS:      GRANTEE
                                                                               
                                                                               
                                                                         (SEAL)
     Name:                                     
                                                                             



--------------------------------------------------------------------------------

SERIAL NUMBER: XXXXXXX

ATTACHMENT A

 

Grantee:

  

Type of Option:

  

Grant Date:

  

Number and Class of Shares:

  

Exercise Price Per Share:

  

Expiration Date:

  

Termination Date:

  

Subject to any exceptions set out in the Agreement, the Option terminates at the
following times after your termination of employment or affiliation with the
Corporation:

 

Immediately – upon resignation or termination for cause

 

12 months – following termination due to death or Disability

 

90 days – following termination for any other reason.

 

Vesting Schedule:

 

The Option shall become vested and exercisable with respect to:

 

of the shares subject to Option on

 

of the shares subject to Option on

 

of the shares subject to Option on



--------------------------------------------------------------------------------

ATTACHMENT B

EXERCISE FORM

Celsion Corporation

10220-L Old Columbia Road

Columbia, MD 21046-1705

Gentlemen:

1. Exercise of Stock Option. I hereby exercise the [Insert Type]
                     Stock Option (the “Stock Option”) granted to me on
                    , 200    , by Celsion Corporation (the “Corporation”),
subject to all the terms and provisions thereof and of the Celsion Corporation
2004 Stock Incentive Plan (the “Plan”), and notify you of my desire to purchase
                     shares (the “Shares”) of Common Stock of the Corporation at
a price of $                     per Share pursuant to the exercise of said
Stock Option.

2. Information about the Corporation. I am aware of the Corporation’s business
affairs and financial condition and have acquired sufficient information about
the Corporation to reach an informed and knowledgeable decision to acquire the
Shares.

3. Tax Consequences. I am not relying upon the Corporation for any tax advice in
connection with this option exercise, but rather am relying on my own personal
tax advisors in connection with the exercise of the Stock Option and any
subsequent disposition of the Shares.

4. Tax Withholding. I understand that, in the case of a nonqualified stock
option, I must submit upon demand from the Corporation an amount in cash or cash
equivalents sufficient to satisfy any federal, state or local tax withholding
applicable to this Stock Option exercise, in addition to the purchase price
enclosed, or make such other arrangements for such tax withholding that are
satisfactory to the Corporation, in its sole discretion, in order for this
exercise to be effective.

5. Unregistered Shares. The following shall apply in the event the Shares
purchased herein are not registered under the Securities Act of 1933, as
amended:

(a) I am acquiring the Shares for my own account for investment with no present
intention of dividing my interest with others or of reselling or otherwise
disposing of any of the Shares.

(b) The Shares are being issued without registration under the Securities Act of
1933, as amended (the “Act”), in reliance upon the exemption provided by
Section 3(b) of the Act for employee benefit plans, contained in Rule 701
promulgated thereunder, or in lieu thereof upon the private offering exemption
contained in Section 4(2) of the Act, and such reliance is based in part on the
above representation.

(c) Since the Shares have not been registered under the Act, they must be held
indefinitely until an exemption from the registration requirements of the Act is
available or they are subsequently registered, in which event the representation
in Paragraph (a) hereof shall terminate. As a condition to any transfer of the
Shares, I understand that the Corporation will require an opinion of counsel
satisfactory to the Corporation to the effect that such transfer does not
require registration under the Act or any state securities law.

(d) The issuer is not obligated to comply with the registration requirements of
the Act or with the requirements for an exemption under Regulation A under the
Act for my benefit.

(e) The certificates for the shares to be issued to me shall contain appropriate
legends to reflect the restrictions on transferability imposed by the Act.



--------------------------------------------------------------------------------

Total Amount Enclosed: $                        
Date:                                           

 

              (Optionee)   Received by Celsion Corporation   On:  
                    , 20       By:  

 